Citation Nr: 1113449	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating greater than 40 percent for low back strain with degenerative joint and disc disease.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served with the Maine Army National Guard from July 1965 to June 1987 with a period of active duty from February 1967 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In January 2006, the RO increased the Veteran's rating for service-connected low back strain to 40 percent disabling, effective December 2, 2004, and deferred the matter of entitlement to a TDIU.  In December 2006, the RO denied entitlement to a rating in excess of 40 percent for low back strain and denied the claim for entitlement to a TDIU.  

In April 2008, a hearing was held before the undersigned Veterans Law Judge.

In February 2009, the Board remanded the matter to the RO for the purpose of obtaining the Veteran's Social Security Administration records and scheduling an additional examination.  As the requested development has been completed with regard to the Veteran's claim for an increased rating for his lower back strain with degenerative joint and disc disease, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The matter was returned to the Board in February 2011. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran's low back strain with degenerative joint and disc disease is not manifested by unfavorable ankylosis of the entire thoracolumbar spine and there have been no incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for service-connected low back strain with degenerative joint and disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2005 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, the RO has obtained the Veteran's service records, VA treatment records, and private treatment records.  The Veteran was provided with thorough and accurate VA orthopedic examinations that assessed the current severity of his lower back disability in January 2006, September 2006, October 2007, and July 2009.  The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Finally, the Board notes that the RO complied with the Board's February 2009 remand in that it obtained the Veteran's VA treatment records and Social Security Administration (SSA) records, and scheduled him for a VA examination in July 2009.  The July 2009 VA examination was adequate, as the examiner considered the Veteran's history and provided detailed and relevant findings pertaining to the Veteran's back. 

II.  Increased Rating

The Veteran contends that he is entitled to a rating higher than 40 percent for his low back strain with degenerative joint and disc disease due to the severity of his symptoms and the impact on his occupational ability and activities of daily life.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. §  1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

A.  Diagnostic Codes

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 and 5243.  DC 5243 directs VA to rate intervertebral disc syndrome (IVDS) under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the latter, the disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration between 1 to 2 weeks during the past 12 months, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under this diagnostic code, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine, and a 60 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height.  

As described above, a rating in excess of 40 percent is not available under DC 5242 absent a showing of unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Generally speaking, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Therefore, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures; deformity, adhesions, defective innervation, or other pathology; or pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45.  

VA must analyze the evidence of pain, weakened movement, excess fatigability, and incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

B.  Facts

In October 2004, the Veteran had a general physical examination with a VA primary care physician.  He stated that he experiences daily back pain, to varying degrees.  He asserted that the pain flares up if he steps the wrong way, stands for a long period of time, or bends.  He asserted that he stopped working as a trucker due to the pain caused by climbing in and out of the cab and turning to the left in the driver's seat.  He also reported having sleep impairment due to back pain.  The physician noted that the Veteran's x-rays showed moderate posterior disc bulging at L3-L4 and moderately tight foraminal narrowing at L5-S1.  This x-ray report is present in the claims folder and is dated from April 2004. 

In November 2004, the Veteran had a mental health assessment where his constant lower back pain was noted and described as stabbing, sharp, and aching.  The Veteran rated the intensity of the pain as a 9 during the past week on a 1 to 10 scale.

The Veteran was provided with a second VA examination in January 2006.  He stated that he left his job as a truck driver due to his lower back pain.  He also described continuing constant pain and stiffness that is intensified by and weight-bearing longer than 20 minutes, any prolonged sedentary positioning for twenty minutes or more, or any attempted bending or lifting.  The examiner noted that the Veteran did not describe any true radicular component.  The Veteran reported that he was no longer able to enjoy recreational activities such as hunting, hiking, snowmobiling, or four-wheeling.  Upon examination, the Veteran could forward flex to 30 degrees, extend to nearly 5 degrees, side flex to 20 degrees, and rotate to 25 degrees without tightness or pain.  The examiner estimated that with an acute flare, the Veteran would have virtually 0 degrees of range of motion.  The diagnosis provided was chronic lumbosacral strain with associated degenerative joint and disc disease of the lumbar spine.

In September 2006, the Veteran was provided with an additional VA examination.  The examiner noted that he continued to be unemployed, "ostensibly due to his inability to do heavy lifting, long driving, prolonged sitting as need as his job as a truck driver."  He continued to experience pain and stiffness as described at the previous examination.  He also reported flare-ups that caused his back to seize up, most recently a couple of days ago when making the bed.  This activity caused a spasm which lasted for a day or two.  The Veteran did not describe any associated features or symptoms such as sphincter dysfunction.  He also did not describe any "true radicular component," although he did discuss aching and soreness in the left hip.  The Veteran reported wearing a low back support on occasion and mentioned his avoidance of previously enjoyed recreational activities.  His range of motion was reported as 30 degrees flexion, 10 degrees extension, 20 degrees lateral flexion, and 30 degrees rotation, without tightness or pain.  Again, the examiner opined that his range of motion would be entirely limited during an acute flare-up.  The diagnosis provided was chronic lumbosacral strain with associated degenerative joint and disc disease and without evidence of radiculopathy of the lumbar spine.  His left hip pain was also noted, but was determined to be unrelated to his lower back disability.

The Veteran's VA treatment records dated from the time of this examination show symptomatology in accordance with that reported above, although reports of sleep disturbances due to his back pain increased.  See June 2006, July 2006, September 2006, and October 2006 VA treatment records.  He also noted that his back pain had increased over the past winter.  See June 2006 VA treatment records.

In December 2006, the Veteran submitted a statement attesting that he could not get work as a truck driver due to his lower back disability.  He also asserted that he could not walk up more than three flights of stairs, and that the constant pain required him to take up to 8 pain pills per day.  The Board notes that the Veteran is competent to testify to his symptoms of back pain and finds that his testimony is credible as it is consistently corroborated by his treatment records and VA examination reports.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

In September 2007, the Veteran had mid and lower spine x-rays at the VA which showed mild to moderate arthritis and a moderate amount of scoliosis.  There was no sign of any vertebral fracture.  VA treatment records from May 2007 to September 2007 show that the Veteran frequently reported that his pain medication was no longer working to reduce his back pain, and that he experienced a flare-up in July 2007 after he engaged in more walking than usual during a visit to the race track.  This caused his back to lock up and caused a sharp spike in the amount of pain experienced, which the Veteran described as a "12" on a 1 to 10 scale.  Upon examination during this flare-up, the Veteran had forward flexion to 15 degrees, no extension, and severely restricted rotation.

In October 2007, the Veteran was provided with a VA examination for the purpose of assessing the Veteran's hip condition, although a back examination was also performed.  The Veteran reported daily lower back pain with radiation to the left buttock.  His range of motion was reported as follows: 15 degrees forward flexion, 0 degrees extension, 5 degrees of lateral flexion, and 5 degrees of rotation, increasingly diminishing with repetitive movement.  The diagnosis given is rotary lumbar and thoracic scoliosis, hereditary, with chronic low back strain and degenerative joint and disc disease.  He was also diagnosed with trochanteric bursitis of the left hip, but the examiner determined that the pain could be due to radiculopathy, pending the results of an MRI.  The October 2007 MRI showed degenerative spondylosis.  No nerve root compression is noted. 

In April 2008, the Veteran had a hearing before the undersigned Veterans Law Judge and testified that his lower back pain affected his sleep; impaired his ability to perform activities of daily living; and prevented him from working as a truck driver, his sole prior occupation.  He also testified to symptomatology consistent with that reported above in his VA treatment records and examination reports.  

In March 2009, the Board acquired the Veteran's records from the Social Security Administration, which contained copies of the previously discussed VA treatment records, as well as a significant number of statements from the Veteran describing his symptoms and related occupational limitations.  The Veteran described his functional limitations with regard to walking, standing, and lifting; the impact on his activities of daily living and recreational activities; and his course of treatment, i.e. daily pain medication and use of a back brace.  See August 2006 Report of Pain or Other Symptoms and August 2006 Function Report.  His wife also submitted a statement attesting to his symptoms and his resulting limitations, such as the need to break down tasks such as mowing the lawn into small increments and his inability to hunt, hike, and race or work on cars.  See August 2006 Function Report - Adult (Third Party).  As noted above, the Veteran's testimony and statements to the Social Security Administration regarding his symptomatology is competent and credible.  Layno, 6 Vet. App. At 469-71; Charles, 16 Vet. App at 374.

VA treatment records from August 2008 to June 2009 show chronic lower back pain, managed with pain medication.  In June 2009, the Veteran switched pain medication due to complications with his high blood pressure.

In July 2009, the Veteran was provided with a final VA examination.  The Veteran's reported symptomatology and limitations were consistent with his previous examinations and treatment records.  The examiner was not able to identify any incapacitating episodes relative to the Veteran's low back.  Upon examination, he had 10 degrees of forward flexion, 0 degrees of extension, 20 degrees of lateral flexion, and 35 degrees of rotation, without pain.  The examiner noted that the Veteran exhibited tightness throughout the attempts and opined that his range of motion after a long, weight-bearing workday with any lifting or bending would be decreased to 0 to 20 degrees secondary to pain.

C.  Analysis

Based on a review of the evidence of record, the Board finds that the Veteran is not entitled to a rating higher than 40 percent for his service-connected low back strain with degenerative joint and disc disease at any point during the appellate period.  The evidence of record does not show that the Veteran has had any physician-prescribed bed rest over the last 12 months, such that he is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The July 2009 VA examiner stated that he was not able to identify any incapacitating episodes relative to the Veteran's low back.  Under General Rating Formula for Diseases and Injuries of the Spine, a rating greater than 40 percent is not warranted without unfavorable ankylosis of the thoracolumbar spine.  As noted above, ankylosis is described as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g. Colayong, 12 Vet. App. at 528.  

While the Board acknowledges that the Veteran's chronic lower back strain with degenerative joint and disc disease causes severe pain that results in severely limited mobility during flare-ups, as objectively demonstrated by his treatment records during his July 2007 flare-up, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (5).  The evidence of record does not support a finding of unfavorable ankylosis, as the Veteran's thoracolumbar spine has not been shown to be fixed in flexion or extension.  For example, even during the July 2007 flareup the Veteran had forward flexion to 15 degrees, no extension, and severely restricted rotation.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The Veteran does not have ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.

The Board is sympathetic to the significant hardship and functional limitations experienced by the Veteran with regard to his back disability, but finds that his symptoms are most comparable to the considerable degree of limitation described by the criteria for a 40 percent rating.  As such, the Veteran is not entitled to a rating greater than 40 percent for his service-connected lower back strain with degenerative joint and disc disease at any point during the appellate period.

Additionally, as provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003.  However, a separate rating for arthritis of the spine is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  Only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has been found to at the 40 percent level under DC 5237.  Therefore, a separate rating based on arthritis is not warranted.

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy to the left lower extremity under 38 C.F.R. § 4.124a, DC 8520.  However the preponderance of the evidence of record shows that the Veteran does not suffer from radiculopathy and that any pain to the left hip and/or buttock is due to other causes, such as trochanteric bursitis.  The VA examination reports have regularly found that the Veteran's hip pain is not due to his lower back disorder, and on the one occasion when the July 2009 examiner speculated that radiculopathy was a possibility depending on the outcome of the MRI, no such finding was noted on the resulting MRI report.  In July 2009, no sensory deficit was identified and muscle strength testing in the lower extremities was normal.  Therefore, a separate rating for radiculopathy to the left lower extremity is not warranted. 

D.  Extraschedular Consideration

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lower back disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  DCs 5237 and 5243 contemplate pain and limited motion, to include the sort of occupational impairment described by the Veteran.  Therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating is not warranted in this case.
 

ORDER

Entitlement to a rating greater than 40 percent for low back strain with degenerative joint and disc disease is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In July 2009, pursuant to the Board's February 2009 remand order, the Veteran was provided with a VA examination for the purpose of obtaining an opinion regarding the degree of occupational impairment attributable to the Veteran's service-connected disabilities of low back stain with degenerative joint and disc disease and major depressive disorder.  However, the opinion provided by the examiner, that "this Veteran's low back/lumbar disorder precludes him from any occupational activity that would entail any repetitive bending, lifting greater than 25 or 30 pounds, or prolonged weight-bearing...[but] would not be precluded from occupational activities that did not include those described above" does not address any possible occupational impairment attributable to his service-connected major depressive disorder, or the lack thereof.  

Therefore, as the requested opinion did not explicitly consider both of the Veteran's service-connected disabilities, as directed in the Board's February 2009 remand order, a supplemental opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Remand by the Board confers the right to compliance with the Remand orders on the Veteran and imposes a concomitant duty to ensure compliance with the terms of the Remand on the Secretary of Veterans Affairs). 

Furthermore, the issue of entitlement to a rating greater than 10 percent for service-connected major depressive disorder was raised by the Veteran in his September 2007 formal appeal.  The AOJ has not yet adjudicated this claim.  As a claim for entitlement to an increased rating for major depressive disorder is inextricably intertwined with the issue of entitlement to a TDIU, adjudication of the latter issue must be deferred pending AOJ adjudication of the issue of entitlement to an increased rating for service-connected major depressive disorder. 

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his service-connected major depressive disorder, dated since June 2009.  The Board also notes that an AMC memorandum dated December 27, 2010 indicated that the veteran had submitted a VA Form 21-4142 for Mental Health Records.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's psychological treatment records from the VA Medical Center in Togus, Maine, dated since June 2009.

2.  An AMC memorandum dated December 27, 2010 indicated that the Veteran had submitted a VA Form 21-4142 for Mental Health Records.  Make arrangements to obtain the Veteran's Mental Health Records.

3.  After complying with the duty to notify and assist, adjudicate the claim for an increased rating for service-connected major depressive disorder, raised by the Veteran's September 2007 formal appeal.  The Veteran should be notified of this decision and of his appellate rights.  

4.  The Board requests that an addendum to the July 2009 VA examination report be obtained from the same examiner who conducted the July 2009 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide a medical opinion as to the degree of occupational impairment caused by both the Veteran's (1) low back strain with degenerative joint and disc disease and (2) major depressive disorder.

In this regard, the examiner must comment on whether the Veteran's low back strain with degenerative joint and disc disease and major depressive disorder render him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim of entitlement to a TDIU.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


